Citation Nr: 0815783	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-19 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the retroactive termination of the veteran's 
additional disability compensation benefits for a dependent 
spouse effective May 1, 1995, was proper.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran had active service from March 1945 to February 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 determination by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  By numerous written communications, to include letters 
dated in April 1989, January 1992, and October 1997, the RO 
informed the veteran that he had been awarded additional 
benefits for his spouse and he should promptly inform VA of 
any change in the status of his dependents.  The April 1989 
and January 1992 letters included VA Form 21-8764 which 
reiterated that additional benefits were included for his 
spouse and that failure to promptly notify VA of a dependency 
change will result in the creation of an overpayment in his 
account.

2.  Prior to the divorce and resulting overpayment currently 
on appeal; an overpayment had been created in the veteran's 
account once before, in April 1989, as a result of his 
failure to promptly notify VA of a loss of a dependent spouse 
- the same reason as the cause of the present overpayment.  

3.  In April 1995, the veteran and his spouse divorced.

4.  The veteran initially notified VA of his divorce from his 
spouse in February 2005.

5.  VA removed the veteran's spouse from the veteran's award 
of VA disability compensation benefits effective May 1, 1995; 
thereby by resulting in the creation of an overpayment.


CONCLUSION OF LAW

The retroactive termination of the veteran's additional 
disability compensation benefits for a dependent spouse 
effective May 1, 1995, was proper.  38 U.S.C.A. § 5112(b)(2) 
(West 2002); 38 C.F.R. § 3.501(d)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).

With respect to the appellant's claim that retroactive 
termination of additional benefits for his dependant spouse 
effective from May 1, 1995, was improper because of VA 
failure to follow it own regulations, the Board has 
determined that there is no legal entitlement to the claimed 
benefit as a matter of law.  The notice provisions and duty 
to assist provisions are not applicable to a claim, where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 
23, 2004).  This matter involves an inquiry based upon the 
evidence of record and not based upon the development of new 
evidence.  As there is no dispute as to the underlying facts 
of this case and as the Board has denied the claim as a 
matter of law, the notice and duty to assist provisions are 
inapplicable.  See e.g., Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. 
App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), and the Board finds that there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim.  38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the issue whether the retroactive termination of the 
veteran's additional disability compensation benefits for a 
dependent spouse effective May 1, 1995, was proper without 
further development.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

The law provides for the rates of disability compensation, 
and for payment of additional compensation for dependents of 
veterans who are at least 30 percent disabled.  38 U.S.C.A. 
§§ 1114(c), 1115, 1134, 1135.  During the period relevant to 
this issue, the veteran had a combined evaluation for 
compensation of 30 percent disabling prior to June 4, 2004, 
and 100 percent disabling as of June 4, 2004 for his service-
connected disabilities.

Under 38 U.S.C.A. § 5112(b)(2), the effective date of 
reduction or discontinuance of compensation by reason of 
divorce of a dependent of a payee shall be the last day of 
the month in which such divorce occurs.  See also 38 C.F.R. 
§ 3.501(d)(2).

Prior to the present appeal period, by numerous written 
communications, to include letters dated in April 1989, 
January 1992, and October 1997, the RO informed the veteran 
that he had been awarded additional benefits for his spouse 
and he should promptly inform VA of any change in the status 
of his dependents.  The April 1989 and January 1992 letters 
included VA Form 21-8764 which reiterated that additional 
benefits were included for his spouse and that failure to 
promptly notify VA of a dependency change will result in the 
creation of an overpayment in his account.

Moreover, the veteran's awareness of his responsibility to 
promptly notify VA of a dependency change and that failure to 
take such action will result in the creation of an 
overpayment in his account is demonstrated by the fact that, 
prior to the divorce and resulting overpayment currently on 
appeal; an overpayment had been created in the veteran's 
account once before, in April 1989, as a result of his 
failure to promptly notify VA of a loss of a dependent spouse 
- the same reason as the cause of the present overpayment.

With respect to the present appeal, in June 2004, the veteran 
claimed an increased rating for his service connected heart 
disorder.  Thereafter, by an August 2006 rating decision, the 
veteran was assigned a 100 percent disability rating for his 
rheumatic heart disease with aortic stenosis, aortic 
insufficiency, angina and aortic valve replacement.  By an 
August 2006 letter, the RO informed the veteran of this 
increased rating.  In addition, the RO further informed the 
veteran that he should "[l]et us know right away if there is 
any change in your marital status."

In February 2005, the RO received the Final Judgment of 
Dissolution of Marriage for the veteran and his spouse which 
had been granted on April 20, 1995.  Thus, although the 
veteran had received numerous previous notices that he should 
promptly notify VA of any change in his dependency status and 
his account had been assessed an overpayment of benefits as a 
result of his failure to promptly notify VA of a loss of a 
dependent spouse once previously, in April 1989; he did not 
notify VA of the divorce from his spouse for whom he had been 
receiving dependent benefits during the present appeal period 
until approximately ten years after the divorce had been 
finalized.  

The veteran does not contend that he provided VA with notice 
of his April 1995 divorce prior to February 2005; rather, he 
contends that he received a letter in October 1997 which 
requested that he complete a Status of Dependents 
Questionnaire and which notified him that if he failed to 
complete and return the for to VA within 60 days from the 
date of this letter, VA will reduce his award by the amount 
of benefits he was receiving for his spouse.  Accordingly, 
the veteran argues that, inasmuch as he did not complete and 
return the requested Status of Dependents Questionnaire, VA 
should have reduced his award in December 1997, 60 days from 
the date of this letter, as stated in the letter.  

Under 38 U.S.C.A. § 5112(b)(2), the effective date of 
reduction or discontinuance of compensation by reason of 
divorce of a dependent of a payee shall be the last day of 
the month in which such divorce occurs.  See also 38 C.F.R. 
§ 3.501(d)(2).  The Final Judgment of Dissolution of Marriage 
for the veteran and his spouse was granted on April 20, 1995 
and she was properly removed from his benefits award on May 
1, 1995, the first day of the next month.  Inasmuch as the 
veteran failed to notify VA of his April 1995 divorce until 
February 2005, the May 2005 retroactive reduction of benefits 
for the loss of a dependant spouse from April 1995 is proper.  

In this regard, it is noted that, in his May 2005 notice of 
disagreement, the veteran states that VA committed 
"egregious VA Administrative Error" by not following VA 
procedural processes and reducing his award 60 days from the 
date of the October 1997 letter.  Although the RO has 
construed this statement as claiming clear and unmistakable 
error (CUE) with respect to the retroactive removal the 
veteran's former dependant spouse; however, inasmuch as the 
veteran has never specifically claimed clear and unmistakable 
error, the Board does not construe his contention of 
"egregious VA Administrative Error" as a claim of CUE.  
Specifically, as a threshold matter, a claimant must plead 
clear and unmistakable error with sufficient particularity.  
Only if this threshold requirement is met does the Board have 
any obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Board acknowledges the veteran's argument that, inasmuch 
as VA failed to reduce his benefits because he did not 
complete and return the Status of Dependents Questionnaire 
within 60 days of the October 1997 letter requesting that he 
provide such information, VA did not follow it own 
regulations and any retroactive reduction should not be prior 
to December 1997 or 60 days from the date of the October 1997 
letter.  However, the Board notes that the account has 
previously been assessed an overpayment for his failure to 
notify VA of a prior divorce and he was given specific and 
numerous instructions to take action and promptly notify VA 
of any change in his dependency status rather than relying on 
his inaction to convey information to VA.  Although it is 
acknowledged that VA did not follow regulations as indicated 
in the October 1997 letter and reduce the veteran's benefits 
60 days from the date of the letter, the veteran was at a 
greater obligation to promptly notify VA of his divorce, 
which had been finalized two years and six months previously.  

Moreover, inasmuch as the veteran's divorce became final on 
April 20, 1995, and the law provides that the effective date 
of reduction or discontinuance of compensation by reason of 
divorce of a dependent of a payee shall be the last day of 
the month in which such divorce occurs; a reduction of 
benefits for loss of a dependent spouse for any date 
subsequent to the last day of the month in which such divorce 
occurred would result in benefits to which the veteran is not 
entitled.  38 U.S.C.A. § 5112(b)(2), 38 C.F.R. § 3.501(d)(2).  
Specifically, retroactively reducing the veteran's benefits 
to 60 days after the October 1997 letter would result in 
approximately two years and eight months of benefits to which 
the veteran was not entitled.  


The law is clear that the veteran's right to receive 
additional disability compensation with respect to his 
dependent spouse ceased after their divorce.  Thus, the Board 
finds that the overpayment in this case was properly created.


ORDER

As the retroactive termination of the veteran's additional 
disability compensation benefits for a dependent spouse 
effective May 1, 1995, was proper, the appeal is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


